In our opinion the trial court’s findings that the husband was guilty of cruel and inhuman treatment and of inadequate support, are against the weight of the evidence; we find to the contrary. The proof shows that the relations between the parties were trying and unpleasant and at times acrimonious. The proof fails to establish, however, that the husband’s conduct constituted cruel and inhuman treatment of the wife, or that his financial support was inadequate in view of their accustomed manner and standard of living and in view of his income. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.